Citation Nr: 1003208	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board reopened the Veteran's claim 
of service connection for PTSD, and remanded the reopened 
claim and an original claim of service connection for 
hepatitis in May 2007 for further development of the record.  
The development was completed, and this matter is ready for 
appellate review.  


FINDINGS OF FACT

1.  Hepatitis C was not incurred or aggravated during active 
military service.

2. The Veteran does not have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 
3.159, 3.301, 3.303 (2009).  

2. The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2004, June 2004, August 
2004, and May 2007 that fully addressed all notice elements.  

In the letter sent in February 2004, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.  Apart from 
Statements of the Case, the Board's May 2007 remand of the 
claim pertaining to PTSD also fully explained the state of 
the evidence and what was required to substantiate the claim.  
A Supplemental Statement of the Case issued in October 2009 
fully readjudicated the claims.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the February 2004 letter that a schedular rating 
and an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent VA 
examinations in June 2004 and August 2009. 

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Service Connection for Hepatitis C

The Veteran has hepatitis C, which he alleges was incurred 
during active duty service. He asserts that the disease was 
incurred due to allegedly improper treatment of a gunshot 
wound and contact with dead bodies.  Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
claim will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service. The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the Veteran's hepatitis C. Risk factors 
for hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades. See VBA letter 
211B (98-110) November 30, 1998. 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987). In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks. A Veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
Veteran." 

Service records show that the Veteran was an ammo man and a 
rifleman. Neither position involves occupational exposure to 
hepatitis C.  Service medical evidence does not show any 
complaints, findings, treatment, or diagnosis of hepatitis C. 

The Veteran was diagnosed with hepatitis C in March 2004, 
more than 30 years post-service.  While subsequent VA and 
private treatment reports reflect that the Veteran continued 
to be diagnosed and treated for with hepatitis C, they do not 
contain any medical opinion that it had its onset during, or 
was the result of, his active military service.  

The Veteran underwent a VA examination in June 2004.  The 
examination report indicates that during his examination, the 
Veteran admitted to intravenous drug use during his active 
duty in Vietnam and after his discharge.  The Veteran claimed 
that his hepatitis C was contracted while handling dead 
bodies and the improper cleaning of a gunshot wound while on 
active duty.  The examiner opined that 

"[T]he Veteran has a multitude of risk 
factors which are non service related, 
which include a history of alcoholism 
and intravenous drug abuse.  His claims 
about handling dead bodies in Vietnam 
and improper cleaning of a gunshot wound 
of the left foot cannot be corroborated.  
It is as least as likely as not that the 
Veteran's substance abuse in and out of 
service was responsible for the 
hepatitis C, as his service related risk 
factors."

Although the Veteran himself believes that his hepatitis C 
originated from service, as a result of a blood transfusion 
for treatment of the gunshot wound and handling of dead 
bodies, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  

Apart from his mere allegation, there is no competent 
evidence that the Veteran received improper care for his 
self-inflicted gunshot wound to the foot; and no competent 
evidence linking the disorder to his alleged exposure to dead 
bodies in Vietnam.  

Conversely, by the Veteran's own admission and through his 
records, the Veteran used intravenous drugs during and after 
service.  The only competent medical opinion as to causality 
does not indicate an in-service nexus, beyond its mere 
possibility.  Thus, apart from the question of whether the 
Veteran's illicit intravenous drug use in service constitutes 
willful misconduct within the meaning of 38 C.F.R. § 
3.301(d), for the Board to conclude that the disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

The claim of service connection for hepatitis C is therefore 
denied.


Service Connection for PTSD

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service.  Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV). 

The Board denies the claim on the basis that the 
preponderance of the evidence shows the Veteran does not have 
PTSD.  

Although the Veteran has submitted medical records generated 
by the Charter Lakeside Medical Group indicating such a 
diagnosis, the basis of the diagnosis is unclear; i.e., 
whether the examiners were aware of the Veteran's correct 
military history.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. App. 
140, 146 (1993)(Observing that a specialist's opinion as to a 
medical matter outside of his or her specialty to be given 
little weight).

An August 1967 service record had revealed that the Veteran 
was admitted to the hospital ship U.S.S. Sanctuary with a 
gunshot wound of his left foot, "supposedly an accidental 
injury."  During the hospitalization, a passive aggressive 
personality with a passive dependent type was identified by 
psychiatrists.  The psychiatrists recommended that the 
Veteran receive an administrative discharge due to 
unsuitability.

An October 1967 report of psychiatric observation at the 
Bethesda Naval Hospital had indicated that the Veteran had 
repeatedly attempted to delay his assignment to Vietnam.  On 
the day he reported to his battalion in the field he 
sustained a self-inflicted flesh wound in his foot (which he 
claimed to be accidental).  During his stay on the hospital 
ship, he requested psychiatric consultation.  After a period 
of evaluation and observation, no psychiatric disease was 
found, and he was returned to duty.

A service personnel record dated in March 1968 revealed that 
the Veteran, then stationed at Camp LeJeune, North Carolina, 
requested to see the Commanding General of the Second Marine 
Division, wishing to be discharged due to hardship because of 
problems at home.  He was referred to a psychiatrist, who 
stated that the Veteran thought that a psychiatrist would 
"get him out of service."  No psychiatric disease was 
diagnosed.




VA hospital treatment records dated from March 1995 to April 
1995 show that the Veteran reported a history of 
polysubstance abuse, unemployment, and homelessness.  The 
diagnosis was PTSD; however, no specific stressors were 
indicated.

A VA PTSD examination report dated in December 1995 show that 
the examiner concluded that the Veteran reported typical 
symptoms of PTSD, but that he had not provided a reliable 
history of exposure to traumatic events which would fulfill a 
criterion of PTSD.  The examiner noted that the Veteran could 
not report specific incidents but described incoming fire in 
general terms.

VA outpatient treatment records dated in September 1996 show 
that several psychological tests, including the Mississippi 
PTSD Scale, had revealed profoundly elevated results which 
could not be validated.  The examiner concluded that it was 
not possible to form diagnostic impressions based on the 
Veteran's responses.

A VA PTSD examination report dated in September 1997 shows 
that the examiner had concluded that the Veteran did not 
mention any stressors other than being in Vietnam and being 
exposed to incoming fire.  The diagnosis was major 
depression.  The examiner added that he had not noted 
stressors to substantiate a diagnosis of PTSD.

Private hospital treatment records from Charter Lakeside 
Behavioral Health System dated from June 1998 to July 1999 
show that the Veteran was treated for recurrent major 
depression, PTSD, alcohol withdrawal, alcohol dependence, and 
sedative/hypnotic dependence.  Although the Veteran was in 
part treated for PTSD at this facility, it is unclear whether 
physicians at the facility were aware of the Veteran's 
correct military history, or other mental examinations 
conducted which effectively found that the Veteran did not 
have PTSD.

A VA PTSD examination report dated in January 1999 shows that 
the examiner indicated that the Veteran described a very 
convincing picture of PTSD and a severely disrupted life, but 
that his extremely varied description of his history made it 
impossible to draw any conclusions about his exposures to 
stressors sufficient to cause PTSD.  His own handwritten 
letter was said to describe marked anxiety, failure to adapt, 
and repeated attempts to escape military service before going 
to Vietnam, along with the onset of substance abuse prior to 
going to Vietnam.  Since the aspects of his history which 
could be verified were contradictory and inaccurate, the 
examiner concluded that all history must be deemed 
unreliable, and that only observable data was useful in 
drawing any conclusions.  The assessment was polysubstance 
abuse, reportedly in intermediate term remission; depressive 
disorder, not otherwise specified; and anxiety disorder, not 
otherwise specified.  The examiner added that the Veteran did 
not present a verifiable history which would warrant the 
diagnosis of PTSD.

Lay statements received from the Veteran's mother and brother 
in February 1999 are also of record.

In an effort to determine whether the Veteran had PTSD, the 
Veteran underwent an additional VA examination in August 
2009, with a comprehensive review of the claims folder, and 
an interview with the Veteran and his spouse.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  

The examiner diagnosed the Veteran with a mood depressive 
disorder and anxiety disorder.  The examiner further opined 
that: 

"although there is some evidence based 
in the [Veteran's] history, his verbal 
report, and even his most recent 
psychological testing that he 
experiences PTSD symptoms, his inability 
to articulate specific details about 
traumatic events coupled with the lack 
of confirmed and reliable reports of the 
occurrence of these events makes it 
impossible for him to meet Criterion A 
of the PTSD diagnosis.  His 
contradictory presentation that has 
continued for many years during the 
appeals process makes it nearly 
impossible to gauge the genuine level of 
acuity and quality of his anxiety 
symptoms and whether or not these 
symptoms are directly related to 
military traumatic events.  Overall, 
this [Veteran] has a long history of 
maladaptive behavior that began prior to 
his deployment."

Given the Veteran's history of mental diagnoses, the lack of 
any formal sustained PTSD treatment, and the above examiner's 
opinion, the Board finds that the preponderance of evidence 
is against a finding that the Veteran has a diagnosis of 
PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities, in the case of the non-expert, self-represented 
claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given 
that the VA examiner diagnosed the Veteran with mood 
depressive disorder and anxiety disorder, it is necessary to 
consider whether these disorders are service connected.  

The VA examiner concluded that his depression and anxiety 
symptoms cannot be reliably related to any specific trauma 
due to the Veteran's contradictory report, current and past.  
Accordingly, the examiner stated that he would have to resort 
to speculation as to whether or not the Veteran's current 
anxiety and depression are in some way related to his 
military experience.  As noted above, a grant of service 
connection on the basis of speculation is not appropriate by 
law.  38 C.F.R. § 3.102.  

Accordingly, the preponderance of the evidence is against a 
finding that the Veteran has a diagnosis of PTSD and that his 
diagnoses of depressive disorder and anxiety disorder are 
service related.  The Veteran's claim for service connection 
for PTSD is therefore denied. 






ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


